Exhibit 5.1 Kevin A. Polis, Esq. December 19, 2011 Focus Gold Corporation Mr. Grant White 1 Dundas Street West, Suite 2500 Toronto, Ontario Province Canada M5G 1Z3 Re:Registration Statement on Form S-8 Dear Sirs: We have acted as special counsel to Focus Gold Corporation., a Nevada corporation (the “Company”), in connection with its preparation and filing with the Securities and Exchange Commission of a Registration Statement on Form S-8 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Securities Act”), relating to 10,000,000shares of common stock, par value $0.00001 per share (the “Shares”), of the Company issuable under the Company’s 2011 Share Incentive Plan (the “Plan”). In rendering the opinion set forth below, we have examined and relied upon originals or copies, certified or otherwise identified to our satisfaction, of the Registration Statement; the Articles of Incorporation of the Company, as amended; the Amended and Restated Bylaws of the Company; the Plan; and such corporate records, certificates of public officials and other documentation as we have deemed necessary or appropriate.We have assumed, without independent investigation, the genuineness of all signatures and the conformity to original documents of all documents submitted to us as certified, photostatic, reproduced, or conformed copies.As to certain matters of fact, both expressed and implied, we have relied upon representations, statements or certificates of officers of the Company. Based upon the above, and subject to the stated assumptions, we are of the opinion that, when issued in accordance with the terms of the Plan, the Shares will be duly authorized, validly issued, fully paid and non-assessable. Our opinion set forth herein is limited to the corporation law of the State of Nevada and to the extent that judicial and regulatory orders or decrees or consents, approvals, licenses, authorizations, validations, filings, recordings or registrations for governmental authorities are relevant, to those required under such law.We express no opinion and make no representation with respect to any other laws or the law of any other jurisdiction. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to any references to this firm in any prospectus contained therein.In giving this consent, we do not admit that we are experts within the meaning of Section 11 of the Securities Act or within the category of persons whose consent is required by Section 7 of the Securities Act. Our opinion is expressly limited to the matters set forth above and we render no opinion, whether by implication or otherwise, as to any other matters relating to the Company or any other document or agreement involved with the issuance of the Shares. We assume no obligation to advise you of facts, circumstances, events or developments which may hereafter be brought to our attention and which may alter, affect, or modify the opinions expressed herein. Very Truly Yours, /s/ Kevin A. Polis Kevin A. Polis, Esq. 3033 Fifth Avenue, Suite 400|San Diego, CA 92103 TEL: 619.546.6100|FAX: 619.546.6060EMAIL: kpolis@carrillohuettel.com
